Citation Nr: 9922994	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  95-02 656 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1972 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the veteran's request to 
reopen his claim of entitlement to service connection for 
schizophrenia, on the basis that new and material evidence 
had not been submitted. 

This matter was previously before the Board in June 1998, at 
which time the Board rendered a decision determining that new 
and material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
schizophrenia.  Thereafter, the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court).

Upon the Secretary of Veteran's Affairs' motion to remand the 
matter to the Board for the purpose of applying a change in 
the law pursuant to the ruling of the Federal Circuit Court 
of Appeals, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Court rendered an Order granting the motion and vacating 
the Board's June 1998 decision.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Therefore, this case is 
again before the Board for adjudication in conformity with 
the contents of the Court's Order.


FINDINGS OF FACT

1.  An unappealed December 1979 rating decision denied 
entitlement to service connection for a psychiatric disorder, 
including schizophrenia and a personality disorder. 

2.  The evidence associated with the claims file subsequent 
to the December 1979 rating decision is not new and material 
evidence because, although it bears directly and 
substantially upon the specific matter under consideration, 
it is cumulative or redundant of evidence previously 
submitted, nor is it so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received since entry of the December 1979 rating 
decision, denying entitlement to service connection for a 
psychiatric disorder, is not new and material, and the 
veteran's claim, therefore, has not been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes at the outset that in December 1979, the 
RO rendered a rating decision denying entitlement to service 
connection a psychiatric disorder, including schizophrenia 
and a personality disorder.  The veteran was notified of this 
determination and of his appellate rights by letter, dated in 
December 1979, but the veteran did not appeal.  Therefore, 
the RO's December 1979 rating decision is final.  38 U.S.C.A. 
§ 7105(c).  

The evidence of record at the time of this December 1979 
rating decision consisted of the following: service medical 
records, which showed no personality disorder, schizophrenia, 
or any psychiatric disorder; a medical record from the VA 
hospital in Downey, Illinois, dated May 1975, which diagnosed 
the veteran with an explosive personality; a medical record 
from Tinely Park, Chicago, dated February 1977, which shows a 
final diagnosis of character disorder; a medical record from 
the VA medical facility in Hines, Illinois, dated November 
1977, diagnosing the veteran with paranoid schizophrenia; and 
a VA examination report, completed in October 1979, which 
concluded with diagnoses of schizophrenia, paranoid type, and 
drug dependence, while specifically noting that a personality 
disorder was not found.

Based on this evidence, the December 1979 rating decision 
determined the following: that no psychiatric disorder, 
including schizophrenia, was present in service or within one 
year following service; that the veteran was found to have a 
character and behavior disorder due to a constitutional or 
developmental abnormality; and that any psychosis the veteran 
displayed following service or more than one following 
service was unrelated to military service.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999); Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999); Hodge, 155 F.3d 1356.  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a) (1998).  Secondly, if new and 
material evidence has been presented, then immediately upon 
reopening the veteran's claim, the VA must determine whether 
the claim is well-grounded under 38 U.S.C.A. § 5107(a).  In 
making this determination, all of the evidence of record is to 
be considered and presumed to be credible.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim is 
found to be well-grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

The evidence associated with the claims file subsequent to 
the December 1979 rating decision consists of medical records 
from the Ventura County Mental Health Department in 
California, dated July 1982 through November 1990, and the 
veteran's various written statements and July 1995 hearing 
testimony. 

After consideration of the above evidence, the Board concludes 
that its analysis need not go beyond the first step of the 
three-step analysis enunciated by Hodge and its progeny.  This 
is because although such evidence bears directly and 
substantially of the subject matter at hand, and is new in 
that it was not previously physically of record, the evidence 
is otherwise redundant, cumulative, and/or is otherwise not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. What was missing at the time 
of the earlier denial, and what continues to be missing, is 
competent medical evidence demonstrating that schizophrenia 
was manifested during service, or was present to the requisite 
degree within the one-year period following the veteran's 
separation from service, or that the currently diagnosed 
schizophrenia is in some way related to service.

Specifically, although the medical records from the Ventura 
County Mental Health Department in California (dated July 1982 
through November 1990) show that the veteran suffers from 
schizophrenia, paranoid type, they do not demonstrate that any 
diagnosed schizophrenia had its onset in service, nor do these 
records reflect an opinion from a medical professional that 
the veteran's schizophrenia was misdiagnosed as the 
personality or character disorder that was present just 
subsequent to service.  Thus, this medical evidence, like the 
medical evidence of record at the time of the December 1979 
rating decision, does not medically link his psychiatric 
disorder with remote events of service, and as such is 
redundant and cumulative.  

Similarly, much of the other evidence submitted subsequent to 
December 1979, such as the July 1995 hearing testimony, is 
evidence that is cumualtive or redundant in that the veteran 
essentially restates that which was set forth previously in 
connection with his prior claim for entitlement to service 
connection.  

The veteran's January 1990 Statement in Support of Claim 
states: that he is rated 100 percent disabled by the State of 
California; that his history of fighting and confinement 
during service was symptomatic of schizophrenia at the time, 
as he was fighting to get away from the voices in his head; 
and that his claim is based on the fact that he was seen 
twice in VA medical facilities within one year after 
discharge.  The Board observes that the record is devoid of 
any evidence showing that the veteran has been rated 100 
percent disabled by the State of California.  
Notwithstanding, even if there were such evidence associated 
with the claims file, it would not be material medical 
evidence that the veteran's current schizophrenia is related 
to service.  Similarly, the veteran's in-service history of 
fighting and confinement is not medical evidence that he had 
schizophrenia.  Additionally, the VA records of medical 
treatment within one year of service, which were considered 
in the December 1979 rating decision, found the veteran to 
have an explosive personality rather than schizophrenia.  

The veteran's Statement in Support of Claim, dated in May 
1993, states that he was misdiagnosed as having a personality 
disorder rather than schizophrenia during service.  The SMRs, 
however, show no indication that the veteran was diagnosed 
with a personality disorder during service.  Nevertheless, 
even if such a diagnosis had been made, a personality 
disorder is not recognized as a disease or disability for VA 
compensation purposes (38 C.F.R. § 3.303 (c)), and the record 
is devoid of any medical evidence to support the veteran's 
claim that such represented schizophrenia.  The veteran also 
claims that he was seen by a psychiatrist while in service, 
but the SMRs reveal no indication that a psychiatric 
examination of the veteran was conducted during service.  

The veteran's representative's April 1998 Brief on Appeal 
contends that his SMRs and service personnel records, as 
contained in the claims file, are incomplete.  With regard to 
the SMRs, the Board notes that the RO has made every attempt 
to obtain all available SMRs and that such available SMRs 
have been associated with the claims file.  Concerning the 
veteran's service personnel records, the veteran has not 
explained how these records would be material to what is 
essentially a medical issue on appeal. 

The veteran also contends, through his representative's May 
1999 Brief on Appeal, that a remand to the RO is warranted 
for a VA examination, in order that a VA examiner can 
"render an opinion as to whether it is as likely as not that 
the veteran's symptoms in service and immediately following 
service-connected were manifestations of the veteran's 
currently diagnosed schizophrenia."  The Board finds, 
however, that no such remand is necessary because the issue 
of determining whether the veteran's claim is well grounded 
has not been reached in this case, thus precluding VA from 
the duty to assist.  See Epps v. Gober, 126 F.3d 1464, 1468-
69 (Fed. Cir. 1997) (A VA examination is not required as 
there is no duty to assist the veteran in the absence of a 
well-grounded claim). 


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
schizophrenia, the appeal is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

